Citation Nr: 1729856	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-48 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for a left elbow disability, previously characterized as residuals of a contusion of the left elbow with spur, prior to October 14, 2014.

2.  Entitlement to a rating in excess of 10 percent for a left elbow disability after October 14, 2014.  

3.  Entitlement to a rating in excess of 10 percent for bilateral osteoarthritis of the first metatarsophalangeal (MTP) joints and the distal interphalangeal (ITP) joints of the second through fifth toes.  

4.  Entitlement to an initial rating in excess of 30 percent for flatfoot (fibromatosis).  

5.  Entitlement to service connection for a liver disorder, claimed as liver failure, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to an herbicide agent. 

6.  Entitlement to service connection for pancreatitis, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to an herbicide agent. 

7.  Entitlement to service connection for cholecystitis, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to an herbicide agent. 

8.  Entitlement to service connection for a disorder manifested by muscle pain, cramps, numbness, weight loss and gain, and joint pain, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to an herbicide agent. 

9.  Entitlement to service connection for gastrointestinal disorder, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to an herbicide agent. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his sister and brother-in-law.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1970 to September 1991 with service in Southwest Asia from December 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the RO in Atlanta, Georgia.

The Veteran and two of his family members testified before a hearing officer at the RO in March 2011.  A transcript of the hearing is associated with the claims file.  

This case was previously before the Board in September 2014, December 2015, and September 2016 when it was remanded for further development.  The September 2016 Board also denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  The case has now returned to the Board for additional action on the remaining claims on appeal.  

As discussed by the Board in the December 2015 and September 2016 remands, the procedural history of this case is somewhat complex with regards to the claims for increased ratings for the left elbow and feet.  In essence, following rating actions issued by the Appeals Management Center (AMC) in December 2014 and April 2016, the Veteran was awarded an increased 10 percent rating for the service-connected left elbow disability effective October 14, 2014.  Service connection was also awarded for a bilateral foot disability characterized as flatfoot (fibromatosis) with a 30 percent disabling rating assigned effective October 14, 2014.  The flatfoot disability and accompanying 30 percent rating are separate from the Veteran's service-connected osteoarthritis of the bilateral toes, currently rated as 10 percent disabling and also on appeal.  To avoid confusion, the Board has characterized the issues on appeal utilizing the same language as in the September 2016 remand.  

The Board's December 2015 remand also referred several claims to the RO for adjudication.  These claims were raised in a June 2009 notice of disagreement (NOD) and were identified as entitlement to service connection for arthritis of the hips, elbows, hands, lower spine, cervical spine, and shoulders.  The referred issues were acknowledged by the AMC in an April 2016 memorandum and forwarded to the RO, but review of the claims file does not show any further action was taken on these claims.  They have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over them.  They are therefore once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left elbow disability has manifested pain with noncompensable limitation of motion without ankylosis, impairment of flail joint, or impairment of the radius, ulna, supination, or pronation. 

2.  The Veteran's bilateral osteoarthritis of the first MTP joints and the distal ITP joints of the second through fifth toes manifest X-ray evidence of two minor joint groups without occasional incapacitating episodes.  

3.  Throughout the appeal period, the Veteran's bilateral flatfoot (fibromatosis) most nearly approximates pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, severe calluses, and no improvement  with orthopedic shoes or appliances.

4.  The Veteran does not have a chronic liver disorder, to include liver failure. 

5.  The Veteran does not have a chronic disability of the pancreas. 

6.  The Veteran's gallbladder was removed in April 1998; there are no chronic residuals of the Veteran's cholecystitis, status post cholecystectomy.

7.  The Veteran's complaints of muscle pain, cramps, numbness, and joint pain are manifestations of diagnosed disabilities; he does not manifest unexplained weight loss and gain.

8.  The Veteran does not have an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by muscle pain, cramps, numbness, weight loss and gain, and joint pain.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but not higher, for a left elbow disability, previously characterized as residuals of a contusion of the left elbow with spur, prior to October 14, 2014 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5205-5213 (2016).

2.  The criteria for a rating in excess of 10 percent for a left elbow disability after October 14, 2014 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5205-5213.

3.  The criteria for a rating in excess of 10 percent for bilateral osteoarthritis of the first MTP joints and the distal ITP joints of the second through fifth toes are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5003.

4.  The criteria for an initial 50 percent rating, but not higher, for bilateral flatfoot (fibromatosis) are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5276-5284.

5.  A chronic liver disorder was not incurred in or aggravated by active duty service and is not the result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or exposure to an herbicide agent.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.317.

6.  A chronic disability of the pancreas was not incurred in or aggravated by active duty service and is not the result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or exposure to an herbicide agent.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.317.

7.  Chronic residuals of cholecystitis, status post cholecystectomy were not incurred in or aggravated by active duty service and are not the result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or exposure to an herbicide agent.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.317.

8.  A chronic disability manifested by muscle pain, cramps, numbness, weight loss and gain, and joint pain was not incurred in or aggravated by active duty service and is not the result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or exposure to a herbicide agent.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has also complied with the Board's remand instructions, obtaining updated records of treatment from VA facilities and Martin Army Community Hospital (Martin ACH) in Fort Benning, Georgia, records from the Social Security Administration (SSA), and available records of private treatment.  Additionally, the Veteran was provided VA examinations to determine the current severity of his service-connected left elbow and foot disabilities and the nature and etiology of the other disabilities on appeal.  The most recent VA examinations, conducted in December 2016, are fully responsive to the Board's remand orders.  The examinations identify all manifestations of the service-connected elbow and foot conditions and include medical opinions addressing the etiology of the Veteran's other claimed disabilities.   The examiner also provided a medical opinion with respect to whether the Veteran manifests an undiagnosed illness associated with his active duty service in Southwest Asia.  The provided medical opinions and findings are based on a thorough review of the claims file, including the Veteran's statements and history, and are accompanied by a well-supported rationale.  The claims on appeal were then readjudicated in a March 2017 supplemental statement of the case (SSOC).  The Board therefore finds that VA has complied with the duties to notify and assist, including the Board's remand instructions.  


Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

Left Elbow Disability

Service connection for residuals of a contusion to the left elbow with spur was granted in a November 1992 rating decision with an initial noncompensable evaluation assigned effective October 1, 1991.  The noncompensable evaluation was continued in the April 2009 rating decision on appeal.  In a December 2014 rating decision, "service connection" for a left elbow disability was awarded with a 10 percent evaluation assigned effective October 14, 2014.  As discussed in the Board's previous remands, the grant of "service connection" of a left elbow disability in December 2014 was in error as the Veteran was originally service-connected for this disability in November 1992.  Instead, the December 2014 rating decision essentially granted an increased 10 percent evaluation for the left elbow disability effective October 14, 2014.  Thus, the Veteran's left elbow disability is currently rated as noncompensably disabling prior to October 14, 2014 and 10 percent disabling thereafter. 

The Veteran's left elbow disability is currently rated by analogy to Diagnostic Code 5003 pertaining to degenerative arthritis.  Diagnostic Code 5003 provides a rating of 10 percent for noncompensable limitation of motion of an involved joint confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Diagnostic Code does not provide for a zero percent (noncompensable) evaluation, but in such cases, a zero percent is assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.  A rating higher than 10 percent is not possible under Diagnostic Code 5003 without involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Id.  

Prior to October 14, 2014, the Veteran was in receipt of a noncompensable evaluation under Diagnostic Code 5003.  After review of the evidence, the Board finds that a 10 percent evaluation, but not higher, is warranted for the left elbow disability during this period.  VA examinations in November 2008 and March 2011 document the Veteran's complaints of pain and tenderness.  Although range of elbow motion was full at both examinations, the Veteran complained of pain during testing and a March 2011 X-ray confirmed the presence of mild degenerative joint disease of the left elbow with a small olecranon spur.  The Veteran also complained of elbow pain to his VA physician in June 2009 and March 2010 and was provided braces by a VA chiropractor in February 2011 to treat elbow pain and nonservice-connected carpal tunnel syndrome.  The Board will resolve any doubt in the Veteran's favor and finds that a 10 percent evaluation is appropriate prior to October 14, 2014 for objective evidence of mild left elbow arthritis manifested by noncompensable painful motion.  

The Veteran's left elbow disability is therefore rated as 10 percent disabling throughout the entire appeal period and the Board finds that a higher rating is not appropriate.  The Veteran's service-connected condition is limited to the individual left elbow joint and a 20 percent rating is not warranted under Diagnostic Code 5003.  Additionally, while some loss of motion was noted at the October 2014 VA examination, flexion was measured to 140 degrees with full extension to 0 degrees.  This represents the only objective evidence of limited elbow motion during the appeal period.   Diagnostic Code 5206 and 5207 provide for ratings in excess of 10 percent for limitation of elbow flexion that most nearly approximates 90 degrees and limitation of extension that most nearly approximates 75 degrees.  The Veteran's limitation of motion clearly does not approximate this criteria and an increased rating based on loss of motion is not warranted.  
The Board has also considered whether higher ratings are appropriate based on impairment to function and use of the left elbow in accordance with 38 C.F.R. §§ 4.10, 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the Veteran has consistently reported experiencing pain of the left elbow that is worse with excessive use and twisting.  The lay and medical evidence, including the October 2014 VA examination report, establishes that the Veteran cannot perform heavy or strenuous lifting and has problems with repetitive tasks and bending his elbow.  The Board finds this impairment is contemplated by the existing rating assigned the service-connected left elbow.  While the Veteran experienced pain during the November 2008, March 2011, October 2014, and December 2016 VA examinations, he was able to perform repetitive testing without additional loss of function or strength during the examinations.  None of the VA examiners or the Veteran's treating physicians have identified a significant limitation to functional ability due to pain, weakness, fatigability or incoordination.  The Veteran reported experiencing flare-ups of symptoms, but has never manifested loss of muscle strength, atrophy, or other objective indications of functional impairment indicative of a higher disability rating.  The Board has considered the Veteran's reports of pain and impairment, but based on the absence of any additional loss of function or motion following repetitive testing, the presence of mild arthritis on X-ray, and the multiple VA medical opinions finding that the disability does not significantly limit the Veteran's functional ability, the Board finds that an increased rating based on functional factors is not warranted.  

The Board has also considered whether an increased rating is warranted under the other criteria pertaining to rating the elbow or forearm.  The Veteran has clearly maintained useful motion of his left elbow and does not manifest ankylosis of the joint.  There is also no medical or lay evidence of impairment to the radius or ulna or impairment of supination.  Finally, there is no indication that the disability manifests marked a flail joint with cubitus varus or cubitus valgus deformity or an ununited fracture of the head of the radius.  The Board has considered the statements of the Veteran, but finds that his lay reports of elbow pain and limitations to lifting and carrying are contemplated by the currently assigned evaluation based on painful motion of the elbow.  Thus, an increased rating is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the left elbow.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Bilateral Toe Osteoarthritis

Service connection for osteoarthritis of the first MTP and distal ITP joints of the bilateral second to fifth toes was awarded in a November 1992 rating decision with an initial 10 percent evaluation assigned effective August 25, 1992.  The 10 percent evaluation was continued in the April 2009 rating decision on appeal.  As noted above, additional rating decisions were issued in December 2014 and April 2016 essentially awarding service connection for a separate foot disability characterized as bilateral flatfoot (fibromatosis) and rated as 30 percent disabling from October 14, 2014.  The Veteran's bilateral toe arthritis is therefore rated as 10 percent disabling throughout the claims period.  As the Veteran is in receipt of service connection and separate ratings for bilateral flatfoot (fibromatosis) and residuals of a right great toe fracture, this decision is limited to consideration of the symptomatology and appropriate rating of the service-connected bilateral second through fifth toes.  

The Veteran's bilateral toe disability is rated under Diagnostic Code 5003 for degenerative arthritis.  This Diagnostic Code provides for a 10 percent rating for noncompensable limitation of motion of an involved joint confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board observes that the Rating Schedule does not provide ratings or Diagnostic Codes based on limitation of motion of one or more toes.  Instead, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A maximum 20 percent rating is assigned for the same with the addition of occasional incapacitating episodes.  

In this case, the Veteran is service-connected for osteoarthritis of two minor joint groups: the bilateral second, third, fourth, and fifth toes.  See 38 C.F.R. § 4.45(f) (2016).  The diagnosis was most recently confirmed by the December 2016 VA examination and rating the disability in accordance with Diagnostic Code 5003 is appropriate.  However, the Board finds that an increased 20 percent evaluation is not warranted as the weight of the evidence establishes that the Veteran does not experience incapacitating exacerbations of toe arthritis.  The term "incapacitating exacerbations" is not defined in Diagnostic Code 5003.  For comparison purposes, the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes defines an "incapacitating episode" as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 Note (1).  

The Veteran's VA and private records are negative for doctor-prescribed bed rest related to the service-connected toes and there is also no objective evidence of exacerbations of symptoms that most nearly approximate any definition of "incapacitating."  The Veteran has received consistent medical treatment for foot-related disabilities throughout the claims period, but this treatment has focused on symptoms and impairment related to other foot complaints.  For example, the Veteran began treatment at a private podiatrist in March 2013 for diabetic ulcers, nonservice-connected foot deformities including hallux valgus and hammertoes, and significant deformities of the ankle and subtalar joint.  Furthermore, VA examinations and VA Medical Center (VAMC) X-rays provided throughout the claims period indicate the Veteran's toe arthritis is no more than mild to moderate in severity.  The December 2016 VA examiner opined that the Veteran experienced functional loss during flare-ups of toe symptoms due to incoordination, swelling, pain on movement, and interference with prolonged standing and walking, but there is no objective evidence these symptoms or impairment are of sufficient severity to most nearly approximate incapacitating, even with consideration of all relevant functional factors.  The Board further notes that VA examiners in November 2008, March 2011, and October 2014 did not identify any additional loss of function or impairment following repetitive testing of the toes and the October 2014 VA examiner specifically found the toe disability did not significantly limit the Veteran's functional ability even during flare-ups of symptoms.  Thus, the medical evidence does not support a finding of occasional incapacitating exacerbations of symptoms. 
The Veteran's representative testified during the March 2011 hearing that the Veteran experienced incapacitating episodes of arthritis, but there is simply no objective evidence to support this contention.  The Veteran is certainly competent to report the symptoms he experiences, and he states that his disability manifests pain and swelling that affects his ability to stand and ambulate.  The Board has considered these statements, but finds that the objective medical evidence and conclusions of the treating and examining medical providers outweighs these lay statements.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  To the extent the Veteran is also diagnosed with hammertoes and hallux valgus, the diagnostic criteria pertaining to these disabilities provides for a maximum 10 percent evaluation, the same as the Veteran's current rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5282.  Therefore, rating the Veteran under these Diagnostic Codes would not result in a higher overall evaluation.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an increased rating for the service-connected toe disabilities.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Flatfoot (Fibromatosis)

Service connection for a bilateral foot disability characterized as flatfoot (fibromatosis) was initially awarded in a December 2014 rating decision with a 30 percent evaluation assigned effective October 14, 2014.  To correct an error in that rating decision, a second rating decision was issued in April 2016 clarifying that the Veteran was in receipt of separate evaluations for bilateral fibromatosis and osteoarthritis of the bilateral second to fifth toes.  The Veteran's flatfoot (fibromatosis) is therefore rated as 30 percent disabling from October 14, 2014. 

The Veteran's disability is rated as 30 percent disabling under Diagnostic Code 5276 pertaining to acquired flatfoot.  Under this Diagnostic Code, severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

The Board finds that the Veteran's flatfoot (fibromatosis) most nearly approximates the criteria for a maximum initial 50 percent evaluation from October 14, 2014.  Upon VA examination in December 2016, the examiner specifically identified most of the criteria associated with pronounced flatfoot, including marked pronation, extreme tenderness, and no improvement with the use of orthotic devices.  The October 2014 VA examination, while not specifically addressing the criteria pertaining to flatfoot, noted the presence of severe bilateral foot calluses requiring arch supports and inserts.  The Veteran was found to experience pain at rest and with standing and walking and he reported that his use of shoe inserts did not decrease his pain.  Private and VA treatment records document consistent treatment for symptoms related to flatfoot and calluses, including frequent debridement, acid treatment, and urea creams.  The Veteran's private podiatrist identified "significant" deformities of the feet in March 2013 and custom shoe inserts were deemed necessary by a VAMC podiatrist in December 2014.  The VA podiatrist also identified a pronated left foot on weight-bearing and the presence of low arches even on nonweight-bearing.  Although the record does not contain objective evidence of marked inward displacement and severe spasm of the tendon, the Board will resolve any doubt in favor of the Veteran and find that a 50 percent evaluation is warranted for bilateral flatfoot (fibromatosis) that most nearly approximates pronounced.  This is the maximum rating possible under Diagnostic Code 5276 and the highest rating possible under any of the other criteria for rating the foot under 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284. 

Other Considerations

The Board must now consider whether the Veteran has raised a claim for a total disability rating due to individual employability resulting from service-connected disability (TDIU) as part of the increased rating claims on appeal.  The Court of Appeals of Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to the service-connected disabilities discussed above.  He is not in receipt of SSA disability compensation and was most recently denied benefits in October 2012.  The record establishes that the Veteran last worked as a carpenter in September 2008 and stopped working due to a nonservice-connected comminuted fracture of the left calcaneus bone in his foot.  There is no medical or lay evidence that the Veteran's left elbow and service-connected foot disabilities render him unemployable and remand of a claim for TDIU is not necessary.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 
When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Chronic Liver, Pancreas, and Gallbladder Disabilities

The Veteran contends that service connection is warranted for chronic disabilities of the liver, pancreas, and gallbladder.  He has identified several in-service etiologies for the claimed conditions including exposure to herbicide agents and an undiagnosed illness or medically unexplained chronic multisymptom illness due to his service in the Persian Gulf.  The Board finds that the Veteran does not have a chronic disability of the liver, pancreas, and gallbladder.  Although he was treated for acute conditions of these organs in the past, he does not manifest any current disability or chronic residuals. 

Service treatment records are negative for findings of chronic disabilities of the liver, pancreas, or gallbladder.  The Veteran was seen on several occasions for complaints of abdominal pain, but no chronic conditions were identified.  Some acute problems, such as viral gastritis in January 1976, were diagnosed, but there is no medical evidence of a chronic liver, pancreas, or gallbladder disability during active duty service.  
The Board also observes that injuries and conditions documented during active service are not sufficient to establish the presence of current disabilities.  The requirement of a current disability is met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007); Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (finding that the Board must address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  In this case, while there is some evidence of post-service conditions of the liver, pancreas, and gallbladder, these conditions resolved without residual disability and were not present at any time during the appeal period, i.e. from August 2008 when the Veteran's claims for service connection were received. 

The post-service evidence establishes that the Veteran was treated in the 1990s for conditions related to heavy alcohol use, including liver failure, cirrhosis, alcoholic hepatitis, pancreatitis, and gallstones.  He was admitted for pneumonia and alcohol treatment at Martin ACH in 1995, and while complete records of this treatment are not available, the claims file establishes that the Veteran received treatment for liver disease and pancreatitis at that time.  Records from this hospitalization include a July 1995 abdominal ultrasound demonstrating massive ascites surrounding the liver with contraction of the gallbladder and an obscured pancreas, and an August 1995 liver scan showing severe hepatocellular disease.  After his discharge from Martin ACH, the Veteran was seen at a VAMC in Texas for additional treatment for alcohol dependence and liver disease.  He continued to receive treatment at VA facilities, and in December 1997 was diagnosed with multiple gallstones.  A laparoscopic cholecystectomy was performed on April 3, 1998 to remove the Veteran's gallbladder.  The surgical report notes the presence of multiple gallstones and a cirrhotic liver.  An ultrasound of the liver performed in October 1999 showed a normal liver aside from small calcifications thought to represent remnants of the gallbladder removal surgery.

After October 1999, the record is negative for any treatment or findings related to the Veteran's liver or gallbladder.  His treating physicians consistently note a history of liver and gallbladder problems, but no current disabilities are identified.  In June 2007, more than a year before his claim for service connection was received, the Veteran was diagnosed with chronic pancreatitis at an urgent care facility based on the results of laboratory tests showing elevated levels of amylase and lipase.  However, review of all other private and VA records are negative for any similar findings of pancreatitis during the claims period.  VA examiners who physically examined the Veteran in October 2014 and December 2016 found no clinical evidence of pancreatitis and the Veteran's only complaints were reports of diffuse abdominal pain.  In a separate medical opinion report, the December 2016 VA examiner explicitly found that there was no medical evidence of chronic pancreatitis and the condition was characterized acute and resolved.  The December 2016 VA examiner similarly found that the previous liver disease was acute and resolved, the Veteran's cholecystectomy was asymptomatic, and the Veteran had not required treatment or medication for any of the claimed conditions.  In short, the weight of the medical evidence clearly establishes that the Veteran has not manifested a chronic disability of the liver, pancreas, or gallbladder during the claims period.  

The Veteran has reported experiencing abdominal pain at several times during the claims period.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to report the presence of abdominal pain, but his lay statements are outweighed by the objective medical evidence of record establishing that he does not have chronic disabilities of the liver, pancreas, and gallbladder.  In this case, determining whether a chronic liver, pancreas, or gallbladder disability has been present during the appeal period is outside the competence of the Veteran.  Determining whether a chronic disability is present requires inquiry into biological processes, pathology, and anatomical relationships.  Such processes are not readily observable and the Veteran in this case does not have experience, training, or skills needed to diagnose a chronic disability of the liver, pancreas, or gallbladder.  

Additionally, pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The weight of the evidence is therefore against a finding of a current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  To the extent the Veteran claims his conditions are manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317, the preponderance of the evidence does not establish the presence of any current signs or symptoms indicating such a disability exists.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.

Chronic Multisymptom Illness

The Veteran contends that service connection is warranted for a chronic disability manifested by muscle pain, cramps, numbness, weight loss and gain, and joint pain.  The Veteran further contends that this disability was incurred due to active duty service in Southwest Asia as an undiagnosed illness/chronic multisymptom illness or was incurred due to exposure to herbicides during active duty in Okinawa, Japan.  

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability," includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B) (West 2014).  

Personnel treatment records establish that the Veteran served in Southwest Asia from December 1990 to May 1991.  He therefore has a qualifying period of service under 38 U.S.C.A. § 3.317.  However, after review of the evidence of record, the Board finds that the Veteran's muscle pain, cramps, numbness, and joint pain are not a chronic disorder, but rather unrelated symptoms of diagnosed medically explained disabilities.  The preponderance of the evidence also establishes that the Veteran does not experience unexplained or chronic weight loss or gain.  

Service treatment records document complaints of muscle and joint pain, but these complaints were the result of specific injuries and diagnoses.  For example, in November 1970, the Veteran was treated for swelling of his wrists and ankles diagnosed as an allergic reaction to penicillin.  In February 1971, he was diagnosed with low back spasms due to muscle tightness, and muscle aches on the right side of his body with accompanying headaches were attributed to probable sinusitis in in April 1985.  Service records also show complaints of joint pain after specific injuries to the knee, neck, left ankle, and wrists.  

Post-service treatment records clearly establish that the symptoms reported by the Veteran are associated with medically explained disabilities.  As specifically found by the Board in its September 2016 decision, the Veteran's complaints of upper and lower extremity numbness are not a manifestation of an undiagnosed or medically unexplained disability, but are rather the result of nonservice-connected peripheral neuropathy associated with longstanding alcohol use, diabetic neuropathy, and carpal tunnel syndrome.  The Veteran first complained of muscle cramping in April 2004 at the Fort Worth VA Community Based Outpatient Clinic (CBOC) and continued to report symptoms of nighttime muscle cramps in his feet, toes, legs, and hands.  He was treated with calcium and vitamin D by his VA physician in June 2008, and diagnosed with restless leg syndrome in January 2013 at Martin ACH.  The Veteran has maintained the diagnosis of restless leg syndrome since that time and continues to receive treatment.  Regarding the claimed joint pain, the Veteran has received VA and private treatment for arthritis and tendonitis in multiple joints, as well as several other orthopedic conditions.  Treatment records contain consistent findings of stable weight and the periods of weight loss and gain specifically described by the Veteran in a November 1998 VAMC visit and upon VA examination in October 2014 coincide with changes in eating habits and health changes, such as his hospitalization in 1995 and problems with diabetes in 2010.  

VA examinations conducted throughout the claims period also weigh in favor of a finding that the Veteran's reported muscle pain, cramps, numbness, weight changes, and joint pain are due to diagnosed disabilities.  In November 2008, a VA examiner found that the Veteran's weight was stable and his muscle and neurological complaints were the result of longstanding alcohol use.  The October 2014 and December 2016 VA examiners also conclusively ruled out the presence of an undiagnosed illness or medically unexplained chronic multisymptom illness and attributed the Veteran's complaints to known clinically diagnosed disabilities.  With respect to the claimed weight changes, the December 2016 VA examiner further concluded that there was no medical evidence of chronic weight loss or gain.  

The Board has considered the Veteran's statements describing his symptoms as an independent chronic disability, but finds that his lay statements are outweighed by the competent medical evidence of record characterizing the symptoms as manifestations of other disabilities.  The objective medical evidence also outweighs the Veteran's contentions with respect to whether he experiences an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by the above complaints.  38 C.F.R. § 3.317(a), (b).  The Board acknowledges that he is competent to testify as to observable symptoms, but finds that in this case, the Veteran's lay opinion as to the cause of the symptoms cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Therefore, his statements to the effect that his reported symptoms are due to a separate chronic disability or undiagnosed illness under 38 C.F.R. § 3.317 are outweighed by the competent medical evidence against the claim. 

In sum, while the Veteran has made recurring complaints of muscle pain, cramps, numbness, and joint pain during the claims period, the competent evidence establishes that these complaints are symptoms of various nonservice-connected disabilities.  They do not represent an independent chronic disability and are not manifestations or an undiagnosed illness or medically unexplained chronic multisymptom illness.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.


ORDER

Entitlement to a 10 percent rating, but not higher, for a left elbow disability, previously characterized as residuals of a contusion of the left elbow with spur, prior to October 14, 2014 is granted.

Entitlement to a rating in excess of 10 percent for a left elbow disability after October 14, 2014 is denied.

Entitlement to a rating in excess of 10 percent for bilateral osteoarthritis of the first MTP joints and the distal ITP joints of the second through fifth toes is denied.

Entitlement to an initial 50 percent rating, but not higher, for bilateral flatfoot (fibromatosis) is granted.

Entitlement to service connection for a liver disorder, claimed as liver failure, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to an herbicide agent is denied. 

Entitlement to service connection for pancreatitis, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to an herbicide agent is denied. 

Entitlement to service connection for cholecystitis, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to an herbicide agent is denied. 

Entitlement to service connection for a disorder manifested by muscle pain, cramps, numbness, weight loss and gain, and joint pain, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to an herbicide agent is denied. 


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary with respect to the claim for entitlement to service connection for a gastrointestinal disorder.  The September 2016 Board remand ordered that a VA examination and medical opinion were necessary to address whether service connection is warranted for the Veteran's diagnosed gastroesophageal reflux disease (GERD) with dysphagia and pyrosis as directly due to active duty service.  The requested examination was held in December 2016, but the opinion provided by the VA examiner is inadequate.  The examiner merely stated, "[t]here is no medical evidence to suggest the Veteran's GERD was caused by service or exposure to herbicide agents."  No supporting rationale or reference to any evidence from the claims file was provided.  This medical opinion is not responsive to the Board's September 2016 remand and an addendum medical opinion is required.  See Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2016 VA examiner.  If the examiner is not available, provide the claims file to another examiner with the appropriate expertise to render a medical opinion addressing the etiology of the Veteran's GERD with dysphagia and pyrosis.

After reviewing the complete claims file, including the service treatment records, the examiner should determine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's GERD is etiologically related to any incident of active duty service, to include the Veteran's gastrointestinal complaints and claimed exposure to herbicide agents.

For the purposes of this medical opinion, the examiner should assume the Veteran was exposed to herbicide agents during active duty service in Okinawa, though VA has not verified such exposure.  The examiner should also address the Veteran's complaints of gastrointestinal problems and abdominal pain in January 1976, January 1977, February 1985, and November 1987.

It is not sufficient for the examiner to state that the Veteran's gastrointestinal condition is not related to his exposure to herbicide agents simply because it is not on the list of diseases and conditions presumptively associated with herbicide agent exposure. 

A full rationale, i.e. explanation, must be provided for all stated opinions.  Failure to provide a rationale will result in an inadequate medical opinion and further delay of the Veteran's case.

2.  Then, readjudicate the claim on appeal.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


